DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puzio et al. (US Patent No. 9364942)
In regards to claim 13, Puzio discloses
An electric tool, comprising: 
a tool body (socket release mechanism 19, fig. 3, 4) comprising an output assembly (anvil 18, fig. 3, 4) having a cavity (transverse bore 40, fig. 4, 5, 6) for receiving an end portion of an operating attachment (pin 40, fig. 3, 4, 5); 
a clamping device comprising a moving member (cam actuator 42, fig. 3, 4, 5, 6) sleeved on the output assembly (anvil 18, fig. 3, 4), a biasing member (spring 44, fig. 4, 7, 8), and a limiting member (see annotated fig. 4) 

    PNG
    media_image1.png
    323
    731
    media_image1.png
    Greyscale

wherein the biasing member (spring 44, fig. 4, 7, 8 ) is disposed between the moving member (cam actuator 42, fig. 3, 4, 5, 6) and the limiting member (see annotated fig. 4) and the biasing member (spring 44, fig. 4, 7, 8 ) is configured to apply a biasing force to the moving member (cam actuator 42, fig. 3, 4, 5, 6) to keep the moving member (cam actuator 42, fig. 3, 4, 5, 6) in a locking position (fig. 5) where the operating attachment (pin 40, fig. 3, 4, 5) is locked in the cavity (transverse bore 40, fig. 4, 5, 6); and 
a switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) capable of driving the moving member (cam actuator 42, fig. 3, 4, 5, 6) to disengage from the locking position (fig. 5) wherein the biasing member (spring 44, fig. 4, 7, 8 ) is configured to apply a biasing force to the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) to keep the moving member (cam actuator 42, fig. 3, 4, 5, 6) in the locking position (fig. 5).

In regards to claim 14, Puzio discloses
The electric tool of claim 13, wherein the tool body (socket release mechanism 19, fig. 3, 4) comprises a tool housing (see annotated fig. 6), the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) is pivotally connected (see connection with pivot arm 52, fig. 5, 6) to the tool housing (see annotated fig. 6), and the moving member (cam actuator 42, fig. 3, 4, 5, 6) is disposed on a turning path (path of motion cam actuator moves as button moves, see fig. 7 and 8) of the driven portion (push button 20, fig. 4, 5, 6).

In regards to claim 17, Puzio discloses
The electric tool of claim 13, wherein the electric tool further comprises a switching switch (push button 20, fig. 3, 4, 5), the switching switch (push button 20, fig. 3, 4, 5) is configured to drive the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) to rotate (angularly displaced about pivot arm 52) when operated by a user, and the switching switch (push button 20, fig. 3, 4, 5) is disposed at a front portion of the tool body (socket release mechanism 19, fig. 3, 4).

In regards to claim 18, Puzio discloses
The electric tool of claim 17, wherein the tool body (socket release mechanism 19, fig. 3, 4) is further formed with a hollow sliding groove and the switching switch (push button 20, fig. 3, 4, 5) is configured to slide in the sliding groove along a direction of a first straight line.

    PNG
    media_image2.png
    526
    769
    media_image2.png
    Greyscale



In regards to claim 20, Puzio discloses
The electric tool of claim 13, wherein the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) is pivotally connected (see connection with pivot arm 52, fig. 5, 6) to the tool body (socket release mechanism 19, fig. 3, 4) about a first axis (see annotated fig. 6) through a pivot shaft (pivot arm, 52 fig. 4, 5, 6) and the pivot shaft (pivot arm, 52 fig. 4, 5, 6) is arranged on a lower side of the output assembly (anvil 18, fig. 3, 4).

    PNG
    media_image3.png
    475
    946
    media_image3.png
    Greyscale



Claim(s) 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puzio et al. (US Patent No. 9364942)
In regards to claim 13, Puzio discloses
An electric tool, comprising: 
a tool body (socket release mechanism 80, fig. 15, 16) comprising an output assembly (anvil 18, fig. 14, 15, 17, 18) having a cavity (aperture in the square socket drive 18a, fig. 15, 16, 18) for receiving an end portion of an operating attachment (pin 100, fig. 15, 16 and 18); 
a clamping device comprising a moving member (cam ring 92, fig. 18) sleeved on the output assembly (anvil 18, fig. 14, 15, 17, 18), a biasing member (spring 98, fig. 18), and a limiting member (see annotated fig. 16) wherein the biasing member (spring 98, fig. 18) is disposed between the moving member (cam ring 92, fig. 18) and the limiting member (see annotated fig. 16) 

    PNG
    media_image4.png
    459
    763
    media_image4.png
    Greyscale

and the biasing member (spring 98, fig. 18) is configured to apply a biasing force to the moving member (cam ring 92, fig. 18) to keep the moving member (cam ring 92, fig. 18) in a locking position (fig. 15) where the operating attachment (pin 100, fig. 15, 16 and 18) is locked in the cavity (aperture in the square socket drive 18a, fig. 15, 16, 18); and 
a switching mechanism (slide button 82 and fork 94, fig. 15, 16, 18, 19) capable of driving the moving member (cam ring 92, fig. 18) to disengage from the locking position (fig. 15) wherein the biasing member (spring 98, fig. 18) is configured to apply a biasing force to the switching mechanism (slide button 82 and fork 94, fig. 15, 16, 18, 19) to keep the moving member (cam ring 92, fig. 18) in the locking position (fig. 15).




In regards to claim 15, Puzio discloses
The electric tool of claim 13, wherein the switching mechanism (slide button 82 and fork 94, fig. 15, 16, 18, 19) further comprise a toggle portion (see annotated fig. 19 of claim 1) and a driven portion (shift fork 94, fig. 15, 16, 18, 19) and the toggle portion (see annotated fig. 19 of claim 1) 

    PNG
    media_image5.png
    241
    597
    media_image5.png
    Greyscale

is configured to be movable toward the tool body (socket release mechanism 80, fig. 15, 16) so as to enable the driven portion (shift fork 94, fig. 15, 16, 18, 19) to drive the moving member (cam ring 92, fig. 18) to move in a direction away from the tool body (socket release mechanism 80, fig. 15, 16) to disengage from the locking position (fig. 15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (Us Patent No. 9364942) in further view of Su, (US PG Pub No. 20180354104). 
In regards to claim 1, Puzio discloses
An electric driver, comprising: 
a tool body (socket release mechanism 19, fig. 3, 4) comprising an output assembly (anvil 18, fig. 3, 4) having a cavity (transverse bore 40, fig. 4, 5, 6) for receiving an end portion of an operating attachment (pin 40, fig. 3, 4, 5); 
a clamping device comprising a moving member (cam actuator 42, fig. 3, 4, 5, 6) sleeved on the output assembly (anvil 18, fig. 3, 4), a biasing member (spring 44, fig. 4, 7, 8 ), and a limiting member (see annotated fig. 4) wherein the biasing member (spring 44, fig. 4, 7, 8 ) is disposed between (see annotated fig. 4) 

    PNG
    media_image1.png
    323
    731
    media_image1.png
    Greyscale

the moving member (cam actuator 42, fig. 3, 4, 5, 6) and the limiting member (see annotated fig. 4) and the biasing member (spring 44, fig. 4, 7, 8 ) is configured to apply a biasing force to the moving member (cam actuator 42, fig. 3, 4, 5, 6) to keep the moving member (cam actuator 42, fig. 3, 4, 5, 6) in a locking position (fig. 5)in which the operating attachment (pin 40, fig. 3, 4, 5) is locked in the cavity (transverse bore 40, fig. 4, 5, 6); and 
a switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) comprising a toggle portion (see annotated fig. 4) 

    PNG
    media_image6.png
    166
    549
    media_image6.png
    Greyscale

and a driven portion (push button 20, fig. 4, 5, 6) wherein 
the toggle portion (see annotated fig. 4) is configured 
to be movable toward the tool body (socket release mechanism 19, fig. 3, 4) and 
to drive the moving member (cam actuator 42, fig. 3, 4, 5, 6) to move in a direction away (see annotated fig. 6) from the tool body (socket release mechanism 19, fig. 3, 4) to disengage from the locking position (fig. 5) and 

    PNG
    media_image7.png
    491
    785
    media_image7.png
    Greyscale


the biasing member (spring 44, fig. 4, 7, 8) is configured to apply a biasing force to the driven portion (push button 20, fig. 4, 5, 6) to keep the moving member (cam actuator 42, fig. 3, 4, 5, 6) in the locking position (fig. 5).
Puzio fails to disclose the driver is specifically adapted for “screws”. However, Su teaches “A tool adapter includes a main body having a first engaging end adapted to engage with the power tool and a second engaging end adapted to receive the driving head respectively and a device adapted to retain the driving head (abstract, see fig. 4).

    PNG
    media_image8.png
    427
    677
    media_image8.png
    Greyscale

Puzio and Su are considered to be analogous to the claimed invention because they are in the same field of electric power tools for use on a workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puzio to incorporate the teachings of Su and provide the adapter to engage the anvil of Puzio in order to use the tool as an electric screwdriver. The adapter provides for interchangeability of bits so that a multitude of screw heads an be engaged, improving user efficiency by not requiring them to switch between entirely different screwdrivers. 

In regards to claim 2, Puzio discloses
The electric screwdriver of claim 1, wherein the tool body (socket release mechanism 19, fig. 3, 4) comprises a tool housing (see annotated fig. 6), 

    PNG
    media_image9.png
    207
    774
    media_image9.png
    Greyscale

the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) is pivotally connected (see connection with pivot arm 52, fig. 5, 6) with  to the tool housing (see annotated fig. 6), and the moving member (cam actuator 42, fig. 3, 4, 5, 6) is disposed on a turning path (path of motion cam actuator moves as button moves, see fig. 7 and 8)  of the driven portion (push button 20, fig. 4, 5, 6).


In regards to claim 8, Puzio discloses
The electric screwdriver of claim 1, wherein the electric screwdriver further comprises a switching switch (push button 20, fig. 3, 4, 5), the switching switch (push button 20, fig. 3, 4, 5) is configured to drive the toggle portion (see annotated fig. 4 of claim 1) to rotate (angularly displaced about pivot arm 52)  when operated by a user, and the switching switch (push button 20, fig. 3, 4, 5) is disposed at a front portion (see annotated fig. 3) of the tool body (socket release mechanism 19, fig. 3, 4).

    PNG
    media_image10.png
    462
    903
    media_image10.png
    Greyscale

In regards to claim 9, Puzio discloses
The electric screwdriver of claim 8, wherein the tool body (socket release mechanism 19, fig. 3, 4) is further formed with a hollow sliding groove and the switching switch (push button 20, fig. 3, 4, 5) is configured to slide in the sliding groove along a direction of a first straight line.

    PNG
    media_image2.png
    526
    769
    media_image2.png
    Greyscale


In regards to claim 10, Puzio as modified discloses
The electric screwdriver of claim 9, wherein the electric screwdriver further comprises a trigger (trigger mechanism 16, fig. 1) configured to control startup of the electric tool (column 5 line 60: for activating the impact wrench) and a distance between the switching switch (push button 20, fig. 3, 4, 5) and the trigger (trigger mechanism 16, fig. 1) along the direction of the first straight line.
Puzio discloses a distance between the switching and switch and trigger, but is silent to provide a range for the distance to fall within.  In other words, Puzio fails to explicitly disclose (a) definite values the distance between the switching switch and the trigger fall between greater than or equal to 16 mm and less than or equal to 20 mm.  The distance between the trigger and switch is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that compatibility and user’s comfort in using the tool is proportional to the to the distance between the trigger and switch increasing or decreasing, as it affect the tool housing. Therefore, since the general conditions of the claim, i.e. that there is a distance between the trigger and switching switch was disclosed in the prior art by Puzio, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance disclosed by Puzio fall between greater than or equal to 16 mm and less than or equal to 20 mm.

In regards to claim 11, 
The electric screwdriver of claim 9, wherein the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) is pivotally connected (see connection with pivot arm 52, fig. 5, 6) to the tool body (socket release mechanism 19, fig. 3, 4) about a first axis (see annotated fig. 6) through a pivot shaft (pivot arm, 52 fig. 4, 5, 6) and the first axis is perpendicular to the first straight line.

    PNG
    media_image11.png
    492
    771
    media_image11.png
    Greyscale

In regards to claim 12, 
The electric screwdriver of claim 1, wherein the switching mechanism (at least push button 20, cover 22, actuator pin 26, and hog ring 46, fig. 5, 6) is pivotally connected (see connection with pivot arm 52, fig. 5, 6) to the tool body (socket release mechanism 19, fig. 3, 4) about a first axis (see annotated fig. 6) through a pivot shaft (pivot arm, 52 fig. 4, 5, 6) and the pivot shaft (pivot arm, 52 fig. 4, 5, 6) is arranged on a lower side of the output assembly (anvil 18, fig. 3, 4).


    PNG
    media_image3.png
    475
    946
    media_image3.png
    Greyscale


Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (Us Patent No. 9364942) in further view of Su, (US PG Pub No. 20180354104). 

In regards to claim 1, Puzio discloses
An electric screwdriver, comprising: 
a tool body (socket release mechanism 80, fig. 15, 16) comprising an output assembly (anvil 18, fig. 14, 15, 17, 18) having a cavity (aperture in the square socket drive 18a, fig. 15, 16, 18) for receiving an end portion of an operating attachment (pin 100, fig. 15, 16 and 18); 
a clamping device comprising a moving member (cam ring 92, fig. 18) sleeved on the output assembly (anvil 18, fig. 14, 15, 17, 18), a biasing member (spring 98, fig. 18), and a limiting member (see annotated fig. 16) wherein the biasing member (spring 98, fig. 18) is disposed between (see annotated fig. 16) 

    PNG
    media_image4.png
    459
    763
    media_image4.png
    Greyscale

the moving member (cam ring 92, fig. 18) and the limiting member (see annotated fig. 16) and the biasing member (spring 98, fig. 18) is configured to apply a biasing force to the moving member (cam ring 92, fig. 18) to keep the moving member (cam ring 92, fig. 18) in a locking position (fig. 15) in which the operating attachment (pin 100, fig. 15, 16 and 18) is locked in the cavity (aperture in the square socket drive 18a, fig. 15, 16, 18); and 
a switching mechanism (slide button 82 and fork 94, fig. 15, 16, 18, 19) comprising a toggle portion (see annotated fig. 19) 

    PNG
    media_image5.png
    241
    597
    media_image5.png
    Greyscale

and a driven portion (shift fork 94, fig. 15, 16, 18, 19) wherein 
the toggle portion (see annotated fig. 19) is configured 
to be movable toward the tool body (socket release mechanism 80, fig. 15, 16) and 
to drive the moving member (cam ring 92, fig. 18) to move in a direction away (see annotated fig. 16) from the tool body (socket release mechanism 80, fig. 15, 16) to disengage from the locking position (fig. 15) and 
the biasing member (spring 98, fig. 18) is configured to apply a biasing force to the driven portion (shift fork 94, fig. 15, 16, 18, 19) to keep the moving member (cam ring 92, fig. 18) in the locking position (fig. 15).
Puzio fails to disclose the driver is specifically adapted for “screws”. However, Su teaches “A tool adapter includes a main body having a first engaging end adapted to engage with the power tool and a second engaging end adapted to receive the driving head respectively and a device adapted to retain the driving head (abstract, see fig. 4).

    PNG
    media_image8.png
    427
    677
    media_image8.png
    Greyscale

Puzio and Su are considered to be analogous to the claimed invention because they are in the same field of electric power tools for use on a workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puzio to incorporate the teachings of Su and provide the adapter to engage the anvil of Puzio in order to use the tool as an electric screwdriver. The adapter provides for interchangeability of bits so that a multitude of screw heads an be engaged, improving user efficiency by not requiring them to switch between entirely different screwdrivers. 



In regards to claim 3, Puzio as modified discloses
The electric screwdriver of claim 1, wherein the driven portion (shift fork 94, fig. 15, 16, 18, 19) comprises two end arms (see annotated fig. 19) and an opening is formed between the two end arms (see annotated fig. 19) in which the moving member (cam ring 92, fig. 18) is disposed.

    PNG
    media_image12.png
    398
    740
    media_image12.png
    Greyscale


In regards to claim 4, Puzio as modified discloses
The electric screwdriver of claim 3, wherein an outer periphery of the moving member (cam ring 92, fig. 18) is provided with a flange (front portion of cam ring 92 defining annular groove 96, see annotated fig. 16)  cooperating with the driven portion (shift fork 94, fig. 15, 16, 18, 19) and the two end arms (see annotated fig. 19 of claim 3) engage at an axial rear end of the flange (front portion of cam ring 92 defining annular groove 96, see annotated fig. 16).

    PNG
    media_image13.png
    742
    946
    media_image13.png
    Greyscale


In regards to claim 5, Puzio as modified discloses
The electric screwdriver of claim 1, wherein the driven portion (shift fork 94, fig. 15, 16, 18, 19) and the toggle portion (see annotated fig. 19 of claim 1).
Puzio shows the shift fork, horizontal member serving as the toggle, and the slide button as a single piece however fails to disclose them explicitly as “integrally formed.” However, per MPEP 2144.04(V)(B), it has been held obvious over the prior art that the use of a one piece construction would be merely a matter of obvious engineering choice. As such, though Puzio doesn’t explicitly recite “integrally formed”, to one of ordinary skill in the art, to make the aforementioned single piece would be obvious.  


Claims 16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (US Patent No. 9364942)

In regards to claim 16, Puzio, discloses
The electric tool of claim 15, wherein the driven portion (shift fork 94, fig. 15, 16, 18, 19) and the toggle portion toggle portion (see annotated fig. 19 of claim 1).
Puzio shows the shift fork, horizontal member serving as the toggle, and the slide button as a single piece however fails to disclose them explicitly as “integrally formed.” However, per MPEP 2144.04(V)(B), it has been held obvious over the prior art that the use of a one piece construction would be merely a matter of obvious engineering choice. As such, though Puzio doesn’t explicitly recite “integrally formed”, to one of ordinary skill in the art, to make the aforementioned single piece would be obvious.  



In regards to claim 19, Puzio, discloses
The electric tool of claim 18, wherein the electric tool further comprises a trigger (trigger mechanism 16, fig. 1) configured to control startup of the electric tool (column 5 line 60: for activating the impact wrench) and a distance between the switching switch (push button 20, fig. 3, 4, 5) and the trigger (trigger mechanism 16, fig. 1) along the direction of the first straight line.
Puzio discloses a distance between the switching and switch and trigger, but is silent to provide a range for the distance to fall within.  In other words, Puzio fails to explicitly disclose (a) definite values the distance between the switching switch and the trigger fall between greater than or equal to 16 mm and less than or equal to 20 mm.  The distance between the trigger and switch is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that compatibility and user’s comfort in using the tool is proportional to the to the distance between the trigger and switch increasing or decreasing, as it affect the tool housing. Therefore, since the general conditions of the claim, i.e. that there is a distance between the trigger and switching switch was disclosed in the prior art by Puzio, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance disclosed by Puzio fall between greater than or equal to 16 mm and less than or equal to 20 mm.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, Puzio as modified discloses
The electric screwdriver of claim 1, wherein the limiting member (see annotated fig. 16 in claim 1) is provided with a torque-transfer portion and the limiting member (see annotated fig. 16 in claim 1) the output assembly (anvil 18, fig. 3, 4) through the torque-transfer portion.
Puzio fails to disclose that the portion of the limiting member considered a torque-transfer portion “is configured to rotate synchronously with” the output assembly. The limiting member as presented by Puzio, though sleevedly engaged with the output assembly, is not configured to rotate synchronously. Rather, it remains in place as necessitated in order to function as a the locking and unlocking mechanism within Puzio. It would not be an obvious modification to change Puzio’s limiting member to rotate with the output assembly, as it would require changes in the tool housing structure that could possibly prevent it from functioning. 
Claim 7 is considered allowable as it is dependent up on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Junkers (US Patent No. 7832310) teaches a hand-held torque power wrench for tightening and loosening fasteners, the torque power tool has a motor, a housing, at least one handle configured to hold the torque power wrench in a position and to pull a trigger with one hand of an operator. 
	Ma et al. (US PG Pub No. 20160031068) teaches a screw holding device configured to assist a screwdriver in holding a screw, the screwdriver providing rotary power output to the screw. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 6, 2022